EXHIBIT 10-44

AMENDMENT NO. 2 TO THE
FIRSTENERGY CORP. CHANGE IN CONTROL SEVERANCE PLAN


This Amendment No. 2 (this “Amendment”) to the FirstEnergy Corp. Change in
Control Severance Plan (the “Plan”) was adopted and approved by the Board of
Directors of FirstEnergy Corp., an Ohio corporation (the “Company”), on December
16, 2014.
    
Effective as of January 1, 2016, the Plan is hereby amended as follows:


1.
The definition of “Good Reason” in Article II of the Plan is hereby deleted and
replaced with the following:



“ ‘Good Reason’ means the initial occurrence, without the Participant’s consent,
of one or more of the following events:


(1)
a material diminution in the Participant’s Base Compensation;



(2)
a material diminution in the Participant’s authority, duties or responsibilities
(including, without limitation, the Participant’s reporting relationship);



(3)
a material change in the geographic location at which the Participant must
perform services and, for purposes of this paragraph (3), any reassignment which
results in your current residence to your new reporting location being at least
fifty (50) miles farther than your current residence to your previous reporting
location is considered material; and



(4)
any other action or inaction that constitutes a material breach by the Company
of any employment agreement under which the Participant provides services;



provided, however, that “Good Reason” shall not be deemed to exist unless:


(A)
the Participant has provided notice to the Company of the existence of one or
more of the conditions listed in (1) through (4) above within 90 days after the
initial occurrence of such condition or conditions; and



(B)
such condition or conditions have not been cured by the Company within 30 days
after receipt of such notice.”



2.
The first sentence of Section 3.3(b) of the Plan is hereby amended by deleting
the phrase “at a regular meeting held between September 1 and December 31 each
year.”



3.
The first sentence of Section 7.1 of the Plan is hereby deleted and replaced
with the following:



“7.1 Non-Competition. If, subsequent to a Change in Control of the Company, a
Participant incurs a Termination of Employment under circumstances described in
Section 5.1 of the Plan, then (i) with respect to subparagraphs (a), (b) and (c)
below, for a period of twenty-four (24) months after such Termination of
Employment and (ii) with respect to subparagraphs (d) and (e) below, at any time
after such Termination of Employment, the Participant shall not on his or her
own account without the consent of the Company, or as a shareholder, employee,
officer, director, consultant or otherwise, engage directly or indirectly in any
business or enterprise which is in competition with the Company, an Affiliate or
any Subsidiary in a market located in any state or states in which, on the date
of the Participant’s Termination of Employment, the Company sells, has sold or
reasonably intends to sell to Customers.”


4.
The first sentence of Section 10.1 of the Plan is hereby deleted and replaced
with the following:



“10.1 Procedure for Amendment or Termination. During the term of the Plan, as
set forth in Section 3.3, this Plan may be amended by an instrument in writing
signed by the Company, provided no amendment that materially and adversely
affects the rights of the Participants may be adopted unless at least fifty-one
percent (51%) of all Participants have consented to the amendment.”


5.
Paragraph (d) of Exhibit B of the Plan is hereby deleted in its entirety and
replaced with the following:



“(d) For purposes of the Company’s group health insurance plan:


(1) The Participant shall be entitled to continue to participate, on the same
terms and conditions as active employee participants, in such plan for a period
of two (2) years after the date of the Participant’s Termination of Employment.
During such continuation period, the Participant shall

1

--------------------------------------------------------------------------------



be responsible for paying the normal employee share of the applicable premiums
for coverage under the group health insurance plan.


(2) The Company shall have the right to modify, amend or discontinue the
Company’s group health insurance plan following the date of any Participant’s
Termination of Employment and any Participant’s continued participation therein,
and the continued participation of any other person therein under Subsection (g)
below, shall be subject to such modification, amendment or discontinuation if
such modification, amendment or discontinuation applies generally to the
then-current participants in such plan.


(3) If the Company is not permitted to provide continuing coverage under the
terms of the Company’s group health insurance plan and related trusts, then the
Company may purchase health insurance for the Participant for the period
specified in Subsection (d)(1) with coverage comparable to the applicable
coverage under the Company’s group health insurance plan then in effect, as the
same may have been modified amended or discontinued in accordance with the terms
and provisions of the applicable plan under this Subsection (d).


(4) The health benefit continuation provided under this Subsection (d) shall
satisfy the Company’s obligations to provide, and any rights that the
Participant may have to, COBRA coverage continuation under the health care
continuation requirements under the federal Consolidated Omnibus Budget
Reconciliation Act, as amended, Part VI of Subtitle B of Title I of ERISA and
Section 4980B(f) of the Code, or any successor provisions thereto.”


6.
Paragraph (d) of Exhibit C of the Plan is hereby deleted in its entirety and
replaced with the following:



“(d) For purposes of the Company’s group health insurance plan:


(1) The Participant shall be entitled to continue to participate, on the same
terms and conditions as active employee participants, in such plan for a period
of two (2) years after the date of the Participant’s Termination of Employment.
During such continuation period, the Participant shall be responsible for paying
the normal employee share of the applicable premiums for coverage under the
group health insurance plan.


(2) The Company shall have the right to modify, amend or discontinue the
Company’s group health insurance plan following the date of any Participant’s
Termination of Employment and any Participant’s continued participation therein,
and the continued participation of any other person therein under Subsection (g)
below, shall be subject to such modification, amendment or discontinuation if
such modification, amendment or discontinuation applies generally to the
then-current participants in such plan.


(3) If the Company is not permitted to provide continuing coverage under the
terms of the Company’s group health insurance plan and related trusts, then the
Company may purchase health insurance for the Participant for the period
specified in Subsection (d)(1) with coverage comparable to the applicable
coverage under the Company’s group health insurance plan then in effect, as the
same may have been modified amended or discontinued in accordance with the terms
and provisions of the applicable plan under this Subsection (d).


(4) The health benefit continuation provided under this Subsection (d) shall
satisfy the Company’s obligations to provide, and any rights that the
Participant may have to, COBRA coverage continuation under the health care
continuation requirements under the federal Consolidated Omnibus Budget
Reconciliation Act, as amended, Part VI of Subtitle B of Title I of ERISA and
Section 4980B(f) of the Code, or any successor provisions thereto.”


7.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Plan.

8.
Except as otherwise modified in this Amendment, the Plan shall remain in full
force and effect. In the event of a conflict between the terms of this Amendment
and the Plan, the terms of this Amendment shall control.




2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 2 to the FirstEnergy Corp. Change in Control Severance Plan,
effective as of January 1, 2016.


 
 
FIRSTENERGY CORP
 
 
By:
/s/ Charles E. Jones
 
Charles E. Jones
 
President and Chief Executive Officer of FirstEnergy
 
Corp.




3